Citation Nr: 0711686	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  03-06 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for right inguinal 
herniorraphy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952, and September 1953 to August 1955.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, that denied the 
benefit sought on appeal.  The veteran's case is currently 
advanced on the docket, based on the veteran's advanced age.  
38 C.F.R. § 20.900(c)(3) (2005).

In the October 2006 remand, the Board referred the veteran's 
claims regarding his current vision problems and cat fever to 
the RO for appropriate development.  It appears no action has 
been since the remand.  Accordingly, the matters are again 
referred to the RO for clarification and appropriate action.  
In addition, the evidence raises the issue of a left hernia 
in addition to the veteran's right hernia, which is already 
service connected, and this issue too is referred to the RO 
for appropriate action.

With regard to the veteran's claims regarding his hallux 
valgus of each the right and left foot, these claims are not 
presently on appeal as the appeal process was not perfected 
for either claim.  The veteran's increased rating claims for 
his right inguinal herniorraphy, and each of his foot 
conditions, were denied in September 2002. A notice of 
disagreement was filed in October 2002 as to each of these 
issues. However, the RO then filed a Statement of the Case 
(SOC) for only the right inguinal herniorraphy and on his VA 
Form 9 in March 2003 the veteran checked the box indicating 
he wished to pursue the issues addressed in the Statement of 
the Case, which included only the hernia issue.  

Subsequently, in May 2003 a rating decision again denied the 
veteran's request for an increased rating as to his right 
foot.  The veteran submitted another timely Notice of 
Disagreement to this decision.  In August 2003 a Statement of 
the Case was issued.  


Accompanying this was a letter to the veteran warning him to 
file his substantive appeal within the appropriate time 
period.  In March 2004 a letter accompanying a Supplemental 
Statement of the Case specifically warned the veteran to 
perfect his appeal by May 23, 2004, one year from the rating 
decision.  In June 2004 the veteran's representative 
submitted VA Form 646, presumably as the substantive appeal, 
but by this point the appeal period had expired.  Thus, the 
veteran's appeal as to his right foot condition was not 
perfected and the matter is not currently before the Board.

As to the veteran's left foot condition, in April 2006 the RO 
finally issued a Statement of the Case, in response to the 
timely Notice of Disagreement the veteran had filed to the 
September 2002 rating decision.  As the one year period from 
the September 2002 rating decision had well expired by that 
point, the veteran had 60 days from the April 2006 Statement 
of the Case to perfect his appeal.  A letter accompanying the 
Statement of the Case warned the veteran of that fact.  
However, the veteran did not file a substantive appeal.  
Although a December 2005 document appears to have been 
intended as a substantive appeal for the left foot, it was 
not filed within the necessary time periods, either one year 
from the September 2002 rating decision or 60 days from the 
April 2006 Statement of the Case, in order to constitute 
perfection of the veteran's appeal.  For these reasons, the 
veteran's claim regarding his left foot condition is also not 
currently before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the file reveals a need for additional 
development because the medical evidence contains 
insufficient information for VA rating purposes.

In October 2006 the Board remanded the matter because there 
appeared to be a lack of records associated with the file.  
At the hearing in December 2005 the veteran 


had testified about his hernia surgery, which took place 
around August 2004.  While VA medical records associated with 
the file included an August 2004 "Surgery Brief Operative 
Note," no comprehensive operative report, or post-operative 
report was in the file.  The veteran had also testified that 
he was bedridden for approximately a week following the 
surgery and was, at the time of the hearing, treating at the 
VA Medical Center in Greenville, North Carolina. In August 
2006, the veteran stated that he was continuing to receive 
treatment for his inguinal hernia.  The Board remanded the 
matter to obtain all of these records.  

In order to receive an increased rating under diagnostic code 
7338, the following must be shown:
	
Hernia, inguinal:

Large, postoperative, recurrent, not well 
supported under ordinary conditions and 
not readily reducible, when considered 
inoperable
[60 percent]

Small, postoperative, recurrent, or 
unoperated irremediable, not well 
supported by truss, or not readily 
reducible.
[30 percent]

38 C.F.R. § 4.114 (2006).

Since the remand, additional VAMC records have been 
associated with the file but none include a comprehensive 
operative or post-operative report and the evidence that does 
exist is insufficient for rating purposes.  As a result, the 
status of the veteran's hernia in this regard post-surgery is 
unknown.  For example, in October 2006 VAMC treatment records 
indicate the veteran experiences drainage from his umbilicus 
two to three times a week, as well as abdominal pain.  In his 
August 2006 


letters the veteran stated he experiences pain, weakness, and 
numbness in his groin area.  A May 2006 treatment note stated 
the veteran "continues to have some 'multi color' drainage 
from his umbilicus. This has been present ever since his 
inguinal hernia surgery."  A separate May 2006 treatment 
note indicated the physician was concerned the veteran had 
developed a "sinus tract" since the hernia surgery.  An 
April 2006 treatment note found the etiology of the umbilical 
drainage to be unclear because the surgical scar is 2 cm 
above the umbilicus.  In the December 2005 hearing the 
veteran testified he wears a truss, but it is unknown whether 
the hernia is well supported by the truss or not.

The evidence indicates the veteran is experiencing residual 
effects of his hernia surgery, but does not provide enough 
information to assess the veteran's current rating under the 
diagnostic code.  In addition, the inquiry for post-operative 
records pursuant to the October 2006 remand may be 
insufficient.  The file does not reveal a definitive status 
of the existence of these records, but rather includes only 
some hand written notes on print-outs of various computer 
screens.  Clear documentation as to the existence of any 
additional records is necessary for the record.  38 C.F.R. § 
3.159(c)(2)  requires that "VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency," and "will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile."  
Further, as these are VA records, VA is held to have 
constructive notice of the contents of these records at the 
time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  If the records are unavailable, VA must notify the 
veteran of the identity of the records, the efforts VA made 
to obtain the records, a description of any further action VA 
will take on the claim, and notice that the veteran is 
ultimately responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e)(i)-(iv) (2006).  

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. § 
3.159(c)(2) by obtaining all relevant VA 
medical records from VA Medical Centers, 
including any operative and post-
operative reports regarding his August 
2004 hernia surgery, and any treatment 
records reflecting current treatment. If 
no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

2.  Schedule the veteran for VA 
examinations in order to determine the 
current severity of his right hernia 
disability and any scar he has associated 
this surgery.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  

Ask the examiner to discuss all findings 
in terms of the applicable diagnostic 
codes.  The pertinent rating criteria 
should also be provided to the examiner, 
and the findings reported must be 
sufficiently complete to allow for rating 
under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

